Citation Nr: 1442793	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  12-05 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than June 16, 2010, for the grant of service connection for chronic musculoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7.  


WITNESSES AT HEARING ON APPEAL

Appellant and M.B.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 2006 to August 2008.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2011 rating decision, the RO granted service connection for a chronic musculoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7.  The RO assigned a disability evaluation of 20 percent, effective October 15, 2010, the date the Veteran's claim was received.  The Veteran submitted a timely notice of disagreement (NOD) with the date assigned for service connection, and this appeal ensued.  In a January 2012 rating decision, the RO granted an earlier effective date of June 16, 2010, for the grant of service connection for a cervical spine disorder.  This was the date of a post service VA examination which diagnosed a cervical spine disorder.  The appeal continues.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  


FINDINGS OF FACT

When viewed in the light most favorable to the Veteran, the competent and credible evidence reflects that the chronic musculoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7 may be considered as part and of the original service connection claim for a left shoulder disability; thus the effective date of the cervical spine disability rating should be the same as the date of the claim for a left shoulder disability - August 27, 2008.  



CONCLUSION OF LAW

The criteria for an effective date of August 27, 2008, for the grant of service connection for chronic musculoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7 have been met.  38 U.S.C.A. §§ 5107, 5110 (West. 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code (DC) 5242, Note (2), 4.124a (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Subsequent judicial decisions have clarified the duties to notify and assist imposed by the VCAA, to include Pelegrini v. Principi, 18 Vet. App. 112 (2004), Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 2006), and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Considering the claim on appeal in light of the above-noted legal authority, and in light of the Board's favorable disposition of this matter, the Board finds that all notification and development action needed to fairly resolve the claim has been accomplished.

Background

In pertinent part, it is noted that in September 2010, the RO granted service connection for sprain/internal derangement of the left shoulder and assigned a 10 percent disability rating, effective August 27, 2008, the date following the Veteran's discharge from service.  

It is the Veteran's contention that the effective date for the grant of service connection for his cervical spine disorder should be the same as the date that service connection was established for his left shoulder disorder.  That earlier effective date would be August 27, 2008.  

It is noted that when the Veteran filed his initial claim for compensation benefits in July 2009, he filed a claim for a left shoulder disability.  A specific claim for a neck or cervical spine disorder was not filed.  

The Veteran's treatment records (STRs) reflect treatment for a left shoulder disorder.  They also show a diagnosis of cervicalgia associated with his left shoulder condition.  

Post service records include a VA examination report dated in June 2010.  At that time, the Veteran reported left shoulder and left neck pain, as well as stiffness and spasms.  The final diagnoses at the time included left shoulder sprain and internal derangement and cervical strain with early degenerative changes.  

As noted earlier, service connection was established for the left shoulder condition in a September 2010 rating decision, effective from the date following discharge.  The Veteran submitted a statement which included a specific claim for a cervical spine condition on October 15, 2010.  

Also of record are statements dated in 2010, as submitted by the Veteran's friends and/or fellow serviceman, in which it was attested that they had knowledge that the Veteran injured his shoulder and neck during service.  

When the spine was examined by VA in April 2011, the Veteran noted that he injured his left shoulder and neck during service.  The examiner opined that the Veteran's cervical spine pathology was most likely related to service, and, in a September 2011 rating decision, service connection for a cervical spine disorder was established from the date that he file a formal claim for a cervical spine disability on October 15, 2010.  

Private records from July 2011 reflect that a chiropractor saw the Veteran for cervical spine complaints.  Also added to the record in July 2011 were additional lay statements in support of the Veteran's claim.  

The Veteran and a friend testified in support of the Veteran's claim in July 2013.  It was reiterated that the cervical spine should be considered as part and parcel of his initial filing of a claim for a left shoulder disorder in July 2009.  

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2013) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  
38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2013).  

The provisions of 38 C.F.R. § 3.400 (2013) stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2013).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151(a) (2013).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2013).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2013).  

The regulations also provide that a veteran may receive benefits by filing an informal claim, which is defined by '[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2013).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Analysis

The Veteran originally filed a service connection claim for a left shoulder disability on July 8, 2009.  This is within the first year after discharge from service.  Eventually this claim was granted on a September 2009 rating decision, and the RO assigned an effective date of August 27, 2008, which is the date following separation from service.  

In September 2011, the RO established service connection for chronic muscoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7, and assigned an effective date of October 15, 2010, the date that the claim was received.  The Veteran appealed this decision, and in a January 2012 rating determination, an earlier effective date for service connection for the cervical spine disorder was granted.  The earlier effective date assigned was June 16, 2010.  This was the date of post service VA examination wherein a cervical spine disorder was diagnosed.  

In effect, the RO granted separate ratings (left shoulder and neck) for residuals of an inservice injury.  The Veteran has argued that his cervical spine disorder should be assigned the same effective date as his left shoulder disorder.  Specifically, it is his argument that the effective date for the grant of service connection for a cervical spine disorder should be August 27, 2008.  

Review of the record reflects that it has been the RO's primary bases for denial that when the Veteran filed a claim for a left shoulder disorder in July 2009, this did not automatically encompass a claim for a cervical spine disorder.  In this decision, however, the Board will liberally interpret his claim to encompass a claim also for a neck disorder.  Thus, an earlier effective date is warranted.  

In explanation, it is noted that the RO determined that the evidence showed that the claim for a cervical spine disorder was received on June 16, 2010, when such a disability was noted upon VA at exam.  The Veteran subsequently submitted a formal claim for this condition on October 15, 2010.  Pursuant to 38 C.F.R. § 3.400(b)(2) (2013), the RO assigned an effective date of October 15, 2010, for the grant of service connection for a cervical spine disorder as this was the later of the two dates (the date of receipt of the claim or the date entitlement arose).  See 38 C.F.R. § 3.400(b)(2) (2013).  This was later amended, and an earlier effective date of June 16, 2010, was assigned.  

The Board notes that the competent and credible evidence at the time, to include the Veteran's STRs and post service records reflect that his inservice and post service complaints included not only left shoulder pain but also neck pain.  For example, in addition to left shoulder problems, cervicalgia was noted during service.  As the credible evidence summarized above reflects that the cervical spine disorder also resulted from the inservice injury, and when the evidence is viewed in the light most favorable to the Veteran, it has been determined that the effective date of the cervical spine disorder should be the same as the date of the claim for the left shoulder disability.  That date is the date following service separation - August 27, 2008.  38 C.F.R. § 3.400(b)(2) (2013).  

Accordingly, the claim for entitlement to an earlier effective date for the grant of service connection for chronic musculoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7, is granted, and the proper effective date for the assignment of service connection for the cervical spine disorder is August 27, 2008.  All reasonable doubt has been resolved in the Veteran's favor in making this favorable determination.  


ORDER

Entitlement to an earlier effective date of August 27, 2008, for the grant of service connection for chronic musculoligamentous strain of the cervical spine in association with minimal degenerative discogenic changes at C6-7, is granted, subject to the laws and regulations governing the payment of monetary benefits.  



____________________________________________
Lesley A. Rein
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


